Citation Nr: 1208111	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  This case was remanded by the Board in December 2010 for additional development.

The issue of entitlement to an initial rating in excess of 10 percent for a right wrist disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The competent evidence of record does not show that the Veteran has ever had a diagnosed skin disability during the pendency of the claim.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006 and April 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has not been provided with a VA medical examination with respect to his skin disorder claim, such an examination is not required as there is no competent evidence of record that the Veteran has had diagnosis of a skin disorder at any point during the pendency of the claim.  38 C.F.R. § 3.159(c)(4) (2011); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of a skin disorder.  In a January 1968 separation medical examination report, the Veteran denied having, or ever having had, a skin disease.  On physical examination, the Veteran's skin was normal.

After separation from military service, a November 1996 private medical report stated that the Veteran had previously had a chronic fungal infection, identified as tinea versicolor, which was relieved after oral medications.

A March 2003 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

A September 2003 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

A December 2005 private medical report stated that the Veteran was negative for any skin complaints.

An August 2006 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

An April 2007 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

An October 2007 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

A June 2009 private medical report stated that, on physical examination, the Veteran's skin was within normal limits.

A March 2010 private medical report stated that the Veteran was negative for any skin complaints.

The competent evidence of record does not show that the Veteran has ever had a diagnosed skin disorder during the pendency of the claim.  The Veteran's service medical records are negative for any complaints or diagnosis of a skin disorder.  The only medical evidence of record of a post-service skin disorder is a November 1996 private medical report, which stated that the Veteran had previously had tinea versicolor.  However, the report was dated nearly 10 years prior to the date of the Veteran's claim, and stated that the tinea versicolor was relieved after oral medications.  Accordingly, the November 1996 private medical report does not demonstrate that the Veteran has had a diagnosis of a skin during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since November 1996, private medical reports dated in March 2003, September 2003, August 2006, April 2007, October 2007, and June 2009 stated that the Veteran's skin was within normal limits.  In addition, the Veteran was reported to be negative for any skin complaints in private medical reports dated in December 2005 and March 2010.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran has ever had a diagnosis of a skin disability during the pendency of the claim.

The Veteran's statements alone are not sufficient to prove that he has ever had a diagnosed skin disorder during the pendency of the claim.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has ever had a diagnosed skin disorder during the pendency of the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the competent evidence of record does not show that the Veteran has ever had a diagnosed skin disorder during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Therefore, the Board finds that service connection for a skin disorder is not warranted.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has a skin disability or has had any skin disability during the pendency of the claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability is denied.





REMAND

With regard to the claim of entitlement to an initial rating in excess of 10 percent for a right wrist disability, service connection for that disability was granted by a November 2011 rating decision following a December 2010 Board remand.  In a February 2012 written brief, the Veteran's representative specifically stated that the Veteran claimed entitlement to a rating of 20 percent or greater for his right wrist injury residuals.

Accordingly, the Board finds that the February 2012 written brief constitutes a timely notice of disagreement with the rating assigned for the Veteran's right wrist injury residuals in November 2011.  38 C.F.R. § 20.201 (2011).  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  VA has not yet issued a statement of the case as to the issue of entitlement to an initial rating in excess of 10 percent for a right wrist disability.  38 C.F.R. § 19.26 (2011).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for a right wrist disability that informs the Veteran of his appeal rights.  If the Veteran perfects an appeal, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


